


Exhibit 10.1
UNITED TECHNOLOGIES CORPORATION LONG-TERM INCENTIVE PLAN
Amended and restated effective April 28, 2014
SECTION 1. Purpose
The purpose of the Plan is to align shareowner and management interests through
stock and performance-based awards linked to shareowner value and to give UTC a
competitive advantage in attracting and retaining key employees and directors.
SECTION 2. Definitions
Certain terms used herein have definitions provided when they are first used. In
addition, for purposes of this Plan, the following terms are defined as set
forth below:
a.
“Affiliate” means a corporation or other entity in which the Corporation has an
equity or other financial interest, a joint venturer or partner of the
Corporation, or an organization that is involved in a strategic, technological
or marketing collaboration with the Corporation.

b.
“Award” means an Option, Stock Appreciation Right, Performance Share Unit,
Restricted Stock, Restricted Stock Unit, dividend equivalent or other
stock-based award granted pursuant to the terms of this Plan.

c.
“Award Agreement” means the written documents setting forth the specific terms
and conditions of an Award.

d.
“Board” means the Board of Directors of the Corporation.

e.
“Cause” means: (i) conduct involving a felony criminal offense under U.S.
federal or state law or an equivalent violation of the laws of any other
country; (ii) dishonesty, fraud, self-dealing or material violations of civil
law in the course of fulfilling the Participant’s employment duties; (iii)
breach of the Participant’s intellectual property agreement or other written
agreement with the Corporation; (iv) willful misconduct injurious to the
Corporation or any of its Subsidiaries or Affiliates as shall be determined by
the Committee; or (v) negligent conduct injurious to the Corporation and any of
its Subsidiaries and Affiliates, including negligent supervision of a
subordinate who causes significant harm to the Corporation as determined by the
Committee.

f.
“Change-in-Control” has the meaning set forth in Section 10(e).

g.
“Code” means the Internal Revenue Code of 1986, as amended from time-to-time,
and any successor thereto. Reference to any section of the Internal Revenue Code
shall include any final regulations and public guidance interpreting that
section.

h.
“Commission” means the Securities and Exchange Commission or any successor
agency.

i.
“Committee” means the Board’s Committee on Compensation and Executive
Development or any successor Committee designated by the Board.

j.
“Common Stock” means common stock, par value $1 per share, of the Corporation.

k.
“Corporation” means United Technologies Corporation, a Delaware corporation.

l.
“Disability” means permanent and total disability as determined under the
Corporation’s long-term disability plan applicable to the Participant, or if
there is no such plan applicable to the Participant, “Disability” means a
determination of total disability by the Social Security Administration;
provided that, in either case, the Participant’s condition also qualifies as a
“disability” for purposes of Section 409A(a)(2)(C) of the Code, with respect to
an Award subject to Section 409A of the Code.

m.
“Disaffiliation” means the sale, spin-off, public offering or other transaction
that effects the divestiture of the Corporation’s ownership of a Subsidiary,
Affiliate or division of the Corporation.

n.
“Early Retirement” means early retirement (for a reason other than Cause) as
defined in the applicable provisions of the Participant’s Award Agreement.
Unless otherwise stated in the Award Agreement, “Early Retirement” means: (i) a
Participant’s Retirement from active employment for a reason other than Cause
before age 65, and as early as the first of the month following the date he/she
reaches age 55, if he/she has accrued at least ten years of continuous service;
or (ii) a Participant’s Retirement from active employment before age 55, and as
early as the first of the month following the date he/she reaches age 50, if
his/her age and years of continuous service combined as of the retirement date
equal at least 65.





--------------------------------------------------------------------------------




o.
“Eligible Individuals” means directors, officers and employees of the
Corporation or any of its Subsidiaries or Affiliates, and prospective directors,
officers and employees who have accepted offers of employment or affiliation
with the Corporation or its Subsidiaries or Affiliates.

p.
“Exchange” means the New York Stock Exchange.

q.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time-to-time, and any successor thereto.

r.
“Fair Market Value” in reference to the grant of an Award, means the closing
price for Common Stock on the Exchange on the Grant Date. In reference to the
exercise, vesting, settlement or payout of an Award, Fair Market Value may mean
the average of the high and low per share trading prices, or the closing price,
or the real time trading price, for Common Stock on the Exchange during regular
session trading on the relevant date, as specified in the Award Agreement. If
there is no reported price on the relevant date, Fair Market Value will be
determined for the next following day for which there is a reported price for
Common Stock.

s.
“Grant Date” means the effective date of an Award as specified in the Award
Agreement.

t.
“Normal Retirement” means retirement from active employment (for a reason other
than Cause) with the Corporation and its Subsidiaries and Affiliates at or after
age 65.

u.
“Participant” means an Eligible Individual to whom an Award is or has been
granted.

v.
“Performance Target” means one or more performance targets established by the
Committee in connection with the grant of Performance Share Units, Restricted
Stock or other stock-based awards. In the case of Qualified Performance-Based
Awards, such targets shall be based on the attainment of specified levels of one
or more of the following measures: (i) diluted earnings per share (“EPS”); (ii)
total shareowner return (“TSR”); (iii) working capital and gross inventory
turnover; (iv) net income; (v) revenue growth; (vi) return on invested capital
(“ROIC”); (vii) return on net assets (“RONA”); (viii) earnings before interest
and taxes (“EBIT”); (ix) free cash flow; (x) segment profit; and (xi) return on
sales (“ROS”).

w.
“Plan” means this United Technologies Corporation Long-Term Incentive Plan, as
set forth herein and as hereafter amended from time-to-time.

x.
“Qualified Performance-Based Award” means an Award intended to qualify for the
Section 162(m) Exemption, as provided in Section 11.

y.
“Retirement” means Normal or Early Retirement (for a reason other than Cause) as
defined in this Plan or in the Award Agreement.

z.
“Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code.

aa.
“Separation from Service,” with respect to Awards that are subject to Section
409A of the Code, means a Participant’s Termination of Employment with the
Corporation and its Subsidiaries or Affiliates, other than by reason of death or
Disability, that qualifies as a “separation from service” for purposes of
Section 409A of the Code. A Separation from Service will be deemed to occur
where the Participant and the Corporation and its Subsidiaries and Affiliates
reasonably anticipate that the bona fide level of services the Participant will
perform (whether as an employee or as an independent contractor) will be
permanently reduced to a level that is less than thirty-seven and a half percent
(37.5%) of the average level of bona fide services the Participant performed
during the immediately preceding 36 months (or the entire period the Participant
has provided services if the Participant has been providing services to the
Corporation and any of its Subsidiaries or Affiliates for less than 36 months).

bb.
“Share” means a share of Common Stock.

cc.
“Specified Employee” means each of the fifty (50) highest-paid officers and
other executives of the Corporation and its Subsidiaries, effective annually as
of April 1st, based on wages subject to federal income tax withholding, and
amounts that are excluded from taxable income by the employee’s election to make
pre-tax contributions under a cafeteria plan, section 401(k) plan, or similar
plan, determined for the preceding calendar year as provided in Treas. Reg. §
1.415(c)-2(d)(3). The term includes both U.S. and non-U.S. employees, and the
compensation used to determine whether an employee is among the fifty (50)
highest-paid officers and other executives shall be determined by treating
non-U.S. compensation as if it had been earned in the U.S. by a U.S. citizen.





--------------------------------------------------------------------------------




dd.
“Subsidiary” means any corporation, partnership, joint venture or other entity
during any period in which at least a 50% voting or profits interest is owned,
directly or indirectly, by the Corporation or any successor to the Corporation.

ee.
“Term” means the maximum period of an Award, which shall not exceed ten years
for Options and Stock Appreciation Rights.

ff.
“Termination of Employment” means the termination of a Participant’s employment
with, or performance of services for, the Corporation and its Subsidiaries and
Affiliates. Unless otherwise determined by the Committee, if a Participant’s
employment with the Corporation and its Subsidiaries and Affiliates terminates
but such Participant continues to provide services to the Corporation and its
Subsidiaries and Affiliates in a non-employee capacity, such change in status
shall not be deemed a Termination of Employment. A Participant shall be deemed
to incur a Termination of Employment in the event of the Disaffiliation of the
Subsidiary, Affiliate, or division that employs the Participant or to which the
Participant provides services unless the Committee specifies otherwise.
Temporary absences from employment because of illness, vacation or leave of
absence and transfers among the Corporation and its Subsidiaries and Affiliates
do not constitute a Termination of Employment. If an Award is subject to Section
409A of the Code, however, Termination of Employment for purposes of that Award
shall mean the Participant’s Separation from Service.

SECTION 3. Administration
a.
Committee. The Plan shall be administered by the Committee, which shall be
composed exclusively of independent non-employee directors appointed by the
Board. The Committee shall have full authority to administer the Plan, including
the authority to select Eligible Individuals to whom Awards are granted, to
determine the number of Shares covered by each Award, the terms and conditions
of each Award and to interpret the terms and provisions of the Plan and Award
Agreements, provided, however, that the Board Committee on Nominations and
Governance shall be responsible for approving Awards to non-employee directors.
The Committee shall have the authority to modify, amend or adjust the terms and
conditions of any Award to comply with tax and securities laws, including laws
of countries outside of the United States, and to comply with changes of law and
accounting standards. The Committee may temporarily suspend Awards pursuant to
any blackout period that it deems necessary or advisable in its sole discretion.

b.
Procedures. The Committee may act by a majority of its members then in office.
It also may allocate responsibilities and powers among its members and may
delegate its responsibilities and powers to any person or persons selected by
it, to the extent permitted by applicable law and the listing standards of the
Exchange. The Committee may delegate authority to grant, interpret and
administer Awards under the Plan to officers of the Corporation, provided
however, that no such authority shall be delegated with respect to awards
granted to any officer of the Corporation who is a reporting person under
Section 16 of the Exchange Act. The full Board may exercise any of the
Committee’s authority, except with respect to the grant of any Qualified
Performance-Based Award or the administration of such Award, as provided in
Section 11.

c.
Discretion of Committee. Any determination made by the Committee or by a person
pursuant to delegated authority (a “Delegate”) with respect to any Award shall
be made in the sole discretion of the Committee or such Delegate unless in
contravention of any express term of the Plan. All decisions made by the
Committee or a Delegate shall be final, binding and conclusive on all persons,
including the Corporation, Participants and Eligible Individuals; provided,
however, that in the event of a Change-in-Control, all such decisions made after
the effective date of the Change-in-Control shall be subject to de novo review.

d.
Award Agreements. The terms and conditions of each Award, as determined by the
Committee, shall be set forth in a written Award Agreement, which shall be
delivered to the Participant receiving such Award as promptly as is reasonably
practicable following the grant of such Award. The Award’s effectiveness will
not be dependent on any signature unless specifically so provided in the Award
Agreement. Awards subject to a time-based vesting period of less than three
years are limited to special purpose awards, such as make up awards designed for
recruitment purposes, and may in no event exceed 5% of awards granted in any
calendar year. Notwithstanding the foregoing, all annual awards granted pursuant
to the Corporation’s regular cycle of long-term incentive awards shall in all
cases impose a minimum three-year vesting requirement. However, vesting may
accelerate in the event of a Change-in-Control and certain other events as set
forth in Section 10 herein, and in the event of death, Disability, Early
Retirement or Retirement, as will be specified in the Award Agreement.





--------------------------------------------------------------------------------




SECTION 4. Common Stock Subject to Plan
a.
Plan Maximums. As of the Plan’s original effective date, 38,000,000 Shares were
authorized by shareowners for issuance in connection with Plan Awards. Effective
April 9, 2008, shareowners approved an additional 33,000,000 Shares to be issued
under the Plan. Effective April 13, 2011, shareowners approved an additional
48,000,000 Shares to be issued under this Plan. Effective April 28, 2014,
shareowners approved an additional 30,000,000 Shares to be issued under the
Plan. No more than 3,000,000 Shares may be subject to Incentive Stock Option
Awards over the life of the LTIP. All equity-based awards by the Corporation
shall be made pursuant to this Plan exclusively, utilizing Shares of Common
Stock authorized herein.

b.
Individual Limits. No Participant may be granted Awards covering in excess of
1,000,000 Stock Appreciation Rights or Options, or in excess of 500,000 Shares
of Restricted Stock, Performance Share Units, Restricted Stock Units, or other
Full Share Awards, during any calendar year.

c.
Rules for Calculating Shares Delivered. The following rules shall apply to the
determination of the number of Shares available for delivery pursuant to the
authorization in Section 4(a):

(i)
Stock awards with value denominated in full Shares (a “Full Share Award”) will
result in a reduction of 4.03 times the number of Shares subject to the award.
Options and Stock Appreciation Rights, as described in Section 5, do not
constitute Full Share Awards and will accordingly result in a one Share
reduction for each Option or Stock Appreciation Right awarded. Restricted Stock,
Performance Share Units, Restricted Stock Units and all other stock-based awards
are treated as Full Share Awards.

(ii)
To the extent that any Award is forfeited, or any Option or Stock Appreciation
Right terminates, expires or lapses without being exercised, the Shares subject
to such Award will not be counted as Shares delivered under the Plan.

(iii)
Shares delivered with respect to Option and Stock Appreciation Right awards will
correspond to the total number of Options or Stock Appreciation Rights granted,
rather than net shares delivered. Shares tendered or withheld to pay the
exercise price of an Option or Stock Appreciation Right or to pay tax
withholding associated with the granting, vesting, exercise or settlement of any
Award will not be added back to the Shares available for delivery under the
Plan.

(iv)
An Award valued by reference to Common Stock that provides for settlement in
cash (whether mandatorily or at the election of the Corporation or the
Participant) will be treated as Share Awards to the same extent as if the Award
were settled in Shares.

SECTION 5. Options and Stock Appreciation Rights
a.
Options. An “Option” entitles the holder to acquire Shares at an exercise price
equal to or greater than the Fair Market Value of Common Stock on the Grant
Date, subject to the terms and conditions set forth in the Award Agreement.
Options will be non-qualified Options unless the Award Agreement specifies that
the Option is an incentive stock option intended to comply with Section 422 of
the Code. Only eligible individuals who are employees of the Corporation or its
subsidiary corporations (as defined in Code Section 424) are eligible to receive
incentive stock options.

b.
Stock Appreciation Rights. A “Stock Appreciation Right” entitles the holder to
acquire shares of Common Stock or to receive a cash payment upon exercise of the
Stock Appreciation Right, in each case, equal in value to the excess, if any, of
(i) the Fair Market Value on the date of exercise over (ii) the Fair Market
Value on the grant date, subject to the terms and conditions set forth in the
Award Agreement. The Award Agreement shall specify at the time of grant whether
such payment is to be made in cash, Common Stock or a combination thereof.

c.
Limitations. The exercise price per Share of an Option or a Stock Appreciation
Right shall be determined by the Committee and set forth in the applicable Award
Agreement, and shall not be less than the Fair Market Value of a share of the
Common Stock on the Grant Date. In no event may any Option or Stock Appreciation
Right granted under this Plan be amended, other than pursuant to Section 10, to
decrease the exercise price thereof, be canceled in conjunction with the grant
of any new Option or Stock Appreciation Right with a lower exercise price, or
otherwise be subject to any action that would be treated, for accounting
purposes, as a “repricing” of such Option or Stock Appreciation Right, unless
such amendment, cancellation or action is approved by the Corporation’s
shareowners.

d.
Term. The Term of each Option and Stock Appreciation Right shall be fixed by the
Committee, but shall not exceed ten years from the Grant Date.





--------------------------------------------------------------------------------




e.
Vesting and Exercisability. Except as otherwise provided herein, Options and
Stock Appreciation Rights shall be vested and exercisable at such time or times
and subject to such terms and conditions as shall be determined by the Committee
and set forth in the Award Agreement.

f.
Method of Exercise. Vested Options and Stock Appreciation Rights may be
exercised, in whole or in part, by giving written notice of exercise to the
Corporation, or the vendor designated by the Corporation, specifying the number
of Options or Stock Appreciation Rights to be exercised. In the case of the
exercise of an Option, such notice shall be accompanied by payment in full of
the exercise price in cash. If approved by the Committee, payment, in full or in
part, may also be made as follows:

(i)
In the form of unrestricted Shares owned by the Participant (either by delivery
of such Shares or by attestation by the Participant of ownership thereof) of the
same class as the Common Stock subject to the Option (valued in either case
based on the Fair Market Value of the Common Stock on the date the Option is
exercised);

(ii)
By such other means as the Committee shall authorize, including, without
limitation, the withholding of Shares otherwise receivable upon settlement of
the Award in payment of the exercise price.

g.
Termination of Employment. Options and Stock Appreciation Rights will generally
vest after a three-year holding period and achievement of Performance Targets,
if applicable. Awards shall be forfeited in the event of a Participant’s
Termination of Employment prior to the vesting date, except as set forth below:

(i)
Upon a Participant’s Termination of Employment by reason of death, Options and
Stock Appreciation Rights held by the Participant shall immediately vest and all
outstanding Options and Stock Appreciation Rights may be exercised at any time
until the first anniversary of the date of death;

(ii)
Upon a Participant’s Termination of Employment by reason of Disability, Options
and Stock Appreciation Rights held by the Participant that were exercisable
immediately before the Termination of Employment may be exercised at any time
until the earlier of (A) the third anniversary of such Termination of Employment
or (B) the expiration of the Term thereof. Non-vested Stock Appreciation Rights
and Options will continue to be eligible to vest as scheduled during the period
the Participant remains disabled and may be exercised at any time until the
earlier of (A) the third anniversary of the vesting date or (B) the expiration
of the Term thereof;

(iii)
Upon a Participant’s Termination of Employment by reason of Retirement, Options
and Stock Appreciation Rights held for more than one year shall immediately
become vested and exercisable. Vested Options and vested Stock Appreciation
Rights may be exercised until the expiration of their Term with respect to
Participants who retire on or after age 55;

(iv)
Upon a Participant’s Termination of Employment for Cause, all Options and Stock
Appreciation Rights held by the Participant will be forfeited immediately,
whether or not vested;

(v)
If a Participant dies after Termination of Employment, outstanding Options and
Stock Appreciation Rights may be exercised until the earlier of (A) the first
anniversary of the date of death or (B) the expiration of the Term thereof; and

(vi)
Upon a Participant’s Termination of Employment for any reason other than death,
Disability, Retirement or for Cause any non-vested Option or Stock Appreciation
Right will be forfeited immediately and any vested Option or Stock Appreciation
Right may be exercised until the earlier of (A) the 90th day following such
Termination of Employment or (B) expiration of the Term thereof.

Notwithstanding the foregoing, the Committee shall have the power, in its
discretion, to apply different rules concerning the consequences of a
Termination of Employment, as set forth in the applicable Award Agreement.
h.
No Dividend Equivalents. Options and Stock Appreciation Rights shall not include
the right to receive dividends or dividend equivalent payments, nor shall any
dividend equivalent award be granted in tandem with any Option or Stock
Appreciation Right Awards.

SECTION 6. Restricted Stock
a.
Nature of Awards and Certificates. Shares of “Restricted Stock” are Shares
issued to a Participant, as evidenced by book-entry registration of the Shares
in the name of the Participant that are subject to the terms, conditions, and
restrictions set forth in the Award Agreement.

b.
Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:





--------------------------------------------------------------------------------




(i)
The Committee may designate an Award of Restricted Stock as a Qualified
Performance-Based Award that will vest only upon the attainment of Performance
Targets. The Committee may also condition the grant or vesting of a Restricted
Stock Award upon the continued service of the Participant or a combination of
continued service and performance vesting criteria;

(ii)
The Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber Shares of Restricted Stock prior to the expiration of the
required period of continued service and/or the achievement of applicable
Performance Targets. Except as provided in the preceding sentence or in an Award
Agreement, the Participant shall have all of the rights of a shareowner of the
Corporation holding the class or series of Common Stock that is the subject of
the Restricted Stock Award, including the right to vote the Shares and, with
respect to Awards with vesting conditional only on continual service, the right
to receive cash dividends at the same time as the dividends are paid to the
Corporation’s other shareowners. With respect to Awards with vesting contingent
on performance-based criteria, payments of cash or shares corresponding to
dividends paid by the Corporation shall occur only if, and to the extent
applicable, performance targets are achieved; and

(iii)
Upon a Participant’s Termination of Employment during the restriction period or
before the applicable Performance Targets are satisfied, non-vested Shares of
Restricted Stock shall be forfeited by such Participant; provided, however, that
Restricted Stock will vest in the event of death and may vest or remain eligible
to vest in the event of Retirement or Disability, as set forth in the Award
Agreement.

SECTION 7. Performance Share Units
a.
Nature of Award. A “Performance Share Unit” corresponds to one Share and is
subject to vesting on the basis of the achievement of specified Performance
Targets or a combination of continued service and performance vesting criteria.

Upon vesting, Performance Share Units will be settled by delivery of Shares to
the Participant equal to the number of vested Performance Share Units (or, if
specified in the Award Agreement, cash in an amount equal to the Fair Market
Value of the Shares otherwise deliverable).
b.
Terms and Conditions. Performance Share Units shall be subject to the following
terms and conditions:

(i)
Performance Share Units are Qualified Performance-Based Awards and shall vest
solely as a result of the achievement of Performance Targets, except as provided
below in clause (iv);

(ii)
A Participant may not assign, transfer, pledge or otherwise encumber Performance
Share Units;

(iii)
The Award Agreement shall specify if the Participant shall be entitled to
receive current or deferred payments of cash or Shares in respect of non-vested
Performance Share Units corresponding to the dividends paid by the Corporation,
provided, however, that any such payment or delivery of shares shall be withheld
subject to achievement of performance-based vesting requirements in accordance
with clauses (i) and (iv) herein;

(iv)
Performance Share Unit Awards will generally be subject to a three-year
service-based vesting requirement in addition to performance-based vesting
criteria. In the event of a Participant’s Termination of Employment before the
applicable Performance Targets are satisfied or the expiration of the time-based
vesting requirement, all Performance Share Units still subject to restriction
shall be forfeited by such Participant; provided, however, that Performance
Share Units will vest in the event of death, and remain eligible to vest in the
event of Retirement or Disability; and

(v)
Except as provided in the following sentence, all Performance Share Units shall
be settled no later than 2 1⁄2 months after the end of the year in which the
Performance Share Units vest. If the Award Agreement provides (when the Award is
granted) that a Performance Share Unit may vest in the event of Early Retirement
or Normal Retirement, the Performance Share Unit shall be settled 30 days after
the end of the performance measurement period designated in the Award Agreement,
or on another specific date designated in the Award Agreement; provided,
however, that if the Performance Share Unit actually vests upon Retirement and
if the Participant is a Specified Employee, the Performance Share Unit shall be
settled on the first day of the seventh month following the Participant’s
Termination of Employment.

SECTION 8. Restricted Stock Units
Nature of Award. A “Restricted Stock Unit” corresponds to one Share of Common
Stock and is subject to vesting on the basis of a period of continuous
employment with the Corporation or a Subsidiary or Affiliate or other criteria
as specified in the Award Agreement that constitute a “substantial risk of
forfeiture” for purposes of Section 409A of the Code. Upon vesting,




--------------------------------------------------------------------------------




Restricted Stock Units will be settled by delivery of Shares to the Participant
equal to the number of vested Restricted Stock Units.
Upon a Participant’s Termination of Employment during the restriction period or
before the applicable performance criteria, specified in the Award Agreement are
satisfied, non-vested Restricted Stock Units shall be forfeited by such
Participant; provided, however, that Restricted Stock Units will vest in the
event of death and may vest or remain eligible to vest in the event of Early
Retirement, Retirement or Disability if provided for in the Award Agreement.
SECTION 9. Other Stock-Based Awards
Other Awards that are valued in whole or in part by reference to, or are
otherwise based upon, Common Stock, including (without limitation) unrestricted
stock, dividend equivalents and convertible debentures, may be granted under the
Plan. Dividend equivalents may not be granted in tandem with Options or Stock
Appreciation Rights.
SECTION 10. Future Events
a.
Adjustments to Common Stock. In the event of a stock split, reverse stock split,
share combination, recapitalization, sale of assets, stock dividend,
extraordinary dividend or similar event affecting the value of a Share of Common
Stock, or the number of Shares outstanding (each, a “Share Change”), the Share
and Award limitations as set forth in Section 4, the number of Shares subject to
outstanding Awards, the exercise price of Options and Stock Appreciation Rights
and other relevant provisions of the Plan and outstanding Awards shall be
adjusted as determined by the Committee or Board to reflect the Share Change and
to preserve the value of Awards.

b.
Changes to the Corporation’s Capital Structure. In the event of a merger,
consolidation, spin-off, reorganization, stock rights offering, liquidation,
Disaffiliation, or other material event affecting the capital structure of the
Corporation (each, a “Corporate Transaction”), the Committee or the Board may in
its discretion make such substitutions or adjustments as it deems appropriate
and equitable to: (i) the aggregate number and kind of Shares or other
securities reserved for issuance and delivery under the Plan; (ii) the various
maximum limitations set forth in Section 4; (iii) the number and kind of Shares
or other securities subject to outstanding Awards; and (iv) the exercise price
of outstanding Options and Stock Appreciation Rights. Adjustments may include,
without limitation, the cancellation of outstanding Awards in exchange for
payments of cash, property or a combination thereof having an aggregate value
equal to the value of such Awards, as determined by the Committee or the Board
in its sole discretion to be necessary or appropriate to protect the value of
Participants’ interests in their Awards. In the event of a Disaffiliation, the
Committee may arrange for the assumption of Awards or replacement of Awards with
new Awards based on other property or other securities.

c.
Change-in-Control. In the event of a Change-in-Control, subject to the following
sentence, but notwithstanding any other provision of the Plan to the contrary,
the Committee may, in its discretion, take any of the actions listed in this
subsection (c). If an Award is subject to Section 409A of the Code, any special
provision regarding the timing or form of payment upon a Change-in-Control must
be set forth in the Award Agreement when the Award is granted, and must comply
with the requirements of Section 409A.

(i)
provide that any Options and Stock Appreciation Rights outstanding which are not
then exercisable and vested shall become immediately vested and fully
exercisable;

(ii)
immediately lapse restrictions and deferral limitations applicable to any
Restricted Stock, Restricted Stock Unit and other Awards, whereupon, such
Restricted Stock shall become free of all restrictions, fully vested and
transferable and such Restricted Stock Units and other Awards shall be settled
as promptly as practicable in the form set forth in the applicable Award
Agreement;

(iii)
provide that Performance Targets applicable to Performance Share Units and other
Awards shall be deemed to be satisfied and such Awards shall be considered to be
earned and payable in full, and any deferral or other restriction shall lapse
and such Performance Share Units and other Awards shall be settled as promptly
as is practicable in the form set forth in the applicable Award Agreement; and

(iv)
make such additional adjustments, substitutions and/or settlements of
outstanding Awards as it deems appropriate to protect Participants’ interests in
their Awards, consistent with the Plan’s purposes, including, without
limitation, the cancellation of outstanding Awards in exchange for payments of
cash, property or a combination thereof having an aggregate value equal to the
value of such Awards, as determined by the Committee or the Board in its sole
discretion.





--------------------------------------------------------------------------------




d.
Termination of Employment Following Change-in-Control. To the extent not
otherwise vested by the Committee in accordance with the provisions of this
Section 10 and notwithstanding any other provision of this Plan to the contrary,
during the 24-month period following a Change-in-Control: (i) upon the
involuntary termination of a Participant’s employment other than termination for
Cause; or (ii) upon the resignation of the employee for Good Reason, then, in
any such event, all outstanding Awards held by such Participant shall become
vested as of the Date of Termination. Any Option or Stock Appreciation Right
held by the Participant as of the date of the Change-in-Control that remains
outstanding as of the date of Termination of Employment may thereafter be
exercised, until the earlier of: (i) the third anniversary of the date of
termination; or (ii) the expiration of the Term of such Option or Stock
Appreciation Right. Restricted Stock shall immediately be free and transferable.
Restricted Stock Units, Performance Share Units and other Awards shall be vested
as of the Termination of Employment and settled as soon as practicable as
specified in the Award Agreement; provided, however, that if the Award is
subject to Section 409A and the Participant is a Specified Employee, the Award
shall be settled on the first day of the seventh month following the
Participant’s Termination of Employment. For purposes of this provision, “Good
Reason” shall mean a resignation of employment by the Participant following: (i)
a material reduction in the Participant’s annual base salary, annual bonus
opportunities, long-term incentive opportunities or other compensation and
benefits in the aggregate from those in effect immediately prior to the
Change-in-Control; (ii) a material diminution in the Participant’s title,
duties, authority, responsibilities, functions or reporting relationship from
those in effect immediately prior to the Change-in-Control; or (iii) a mandatory
relocation of the Participant’s principal location of employment greater than 50
miles from immediately prior to the Change-in- Control. In order to invoke a
termination for Good Reason, the Participant shall provide written notice to the
Corporation of the existence of one or more of the conditions described in
clauses (i) through (iii) within 90 days following the Participant’s knowledge
of the initial existence of such condition or conditions, and the Corporation
shall have 30 days following receipt of such written notice (the “Cure Period”)
during which it may cure the condition, if curable. In the event that the
Corporation fails to cure the condition constituting Good Reason during the Cure
Period, the Participant must terminate employment, if at all, within one year
following the end of the Cure Period in order for such termination to constitute
a termination for Good Reason. The Participant’s mental or physical incapacity
following the occurrence of an event described above in clauses (i) through
(iii) shall not affect the Participant’s ability to terminate employment for
Good Reason.

e.
Definition of Change-in-Control. For purposes of the Plan, a “Change-in-Control”
shall mean any of the following events:

(i)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then-outstanding Shares of Common Stock (the
“Outstanding Corporation Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Corporation Voting Securities”)
provided, however, that for purposes of this definition, the following
acquisitions shall not constitute a Change-in-Control: (w) any acquisition
directly from the Corporation; (x) any acquisition by the Corporation; (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any Affiliated Corporation; or (z) any
acquisition pursuant to a transaction that does not constitute a
Change-in-Control under clauses (iii)(A), (iii)(B) and (iii)(C) below; or

(ii)
A change in the composition of the Board such that the individuals who
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board. For this purpose, any individual whose
election or nomination for election by the Corporation’s shareowners was
approved by a vote of at least two-thirds of the directors then comprising the
Incumbent Board shall be considered a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(iii)
The consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Corporation or any
of its Subsidiaries or a sale or other disposition of substantially all of the
assets of the Corporation or a material acquisition of assets or stock of
another entity by the Corporation or any of its Subsidiaries, (each, a “Business
Combination”) if:

(A)
the individuals and entities that were the beneficial owners of the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities
immediately prior to such Business Combination do not beneficially





--------------------------------------------------------------------------------




own, directly or indirectly, more than 50% of the then-outstanding shares of
stock and the combined voting power of the then-outstanding voting securities of
the corporation resulting from such Business Combination in substantially the
same proportions as their ownership immediately prior to such Business
Combination; or
(B)
a Person beneficially owns, directly or indirectly, 20% or more of the
then-outstanding shares of stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination; or

(C)
members of the Incumbent Board do not comprise at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination; or

(iv)
A complete liquidation or dissolution of the Corporation.

If an Award is subject to Section 409A of the Code, the payment or settlement of
the Award shall accelerate upon a Change-in-Control only if the event also
constitutes a “change in ownership,” “change in effective control,” or “change
in the ownership of a substantial portion of the Corporation’s assets” as
defined under Section 409A of the Code. Any adjustment to the Award that does
not affect the Award’s status under Section 409A (including, but not limited to,
accelerated vesting or adjustment of the amount of the Award) may occur upon a
Change-in-Control as defined in the Plan without regard to this paragraph, even
if the event does not constitute a Change-in-Control under Section 409A. Nothing
in this Section 10 shall preclude the Company from settling upon a
Change-in-Control an Award if it is not replaced by a Replacement Award, to the
extent effectuated in accordance with Treas. Reg. § 1.409A-3(j)(ix).
SECTION 11. Qualified Performance-Based Awards
a.
The provisions of this Plan are intended to ensure that all Options, Stock
Appreciation Rights, Performance Share Units and other Qualified
Performance-Based Awards granted hereunder to any Participant who is or may be a
“covered employee” (within the meaning of Section 162(m)(3) of the Code) qualify
for the Section 162(m) Exemption, and all such Awards and this Plan shall be
interpreted and administered consistent with that intention.

b.
Each Qualified Performance-Based Award (other than an Option or Stock
Appreciation Right) shall be earned, vested and payable (as applicable) only
upon the achievement of one or more Performance Targets, together with the
satisfaction of any other conditions, such as continued employment, as the
Committee may determine to be appropriate.

c.
The Committee shall certify to the measurement of performance by the Corporation
and the business units relative to Performance Targets and the resulting vesting
achievement percentage with respect to Qualified Performance-Based Awards. The
Committee shall rely on such financial information and other materials as it
deems necessary and appropriate to enable it to certify to the percentage of
achievement of Performance Targets. The Committee shall make its vesting
determination and (except as provided in Section 7.b.(v)) vested Awards shall be
paid or delivered not later than 2 1⁄2 months following the end of the
performance measurement period.

SECTION 12. Term, Amendment and Termination
a.
Effective Date. The Amended and Restated Plan shall be effective as of April 28,
2014 (the “Effective Date”), subject to the approval of the shareowners of the
Corporation.

b.
Termination. The Plan will terminate on the earlier of: (i) the date all Shares
authorized in Section 4 have been awarded; or (ii) April 30, 2020. Awards
outstanding shall not be affected or impaired by the termination of the Plan.

c.
Amendment of Plan. The Board may amend, alter, or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made which would materially
impair the rights of a Participant with respect to a previously granted Award
without such Participant’s consent, except an amendment made to comply with
applicable law, stock exchange rules, tax rules or accounting rules. In
addition, no amendment shall be made without the approval of the Corporation’s
shareowners to the extent such approval is required by applicable law or the
listing standards of the Exchange. In the event the Exchange’s listing standards
are modified for the purpose of reducing or eliminating the requirement for
shareowner approval of equity plans and amendments, Plan amendments shall remain
subject to shareowner approval in accordance with the listing standards in
effect immediately prior to any such amendment.





--------------------------------------------------------------------------------




d.
Amendment of Awards. Subject to Section 10, the Committee may unilaterally amend
the terms of any Award theretofore granted, prospectively or retroactively, but
no such amendment shall be made without the Participant’s consent if such
amendment materially impairs the rights of any Participant with respect to an
Award, except amendments made to cause the Plan or Award to comply with
applicable law, stock exchange rules, tax rules or accounting rules. No
amendment to any Award shall reduce the exercise price of any Option or Stock
Appreciation Right except to the extent necessary to preserve the value of the
Award in the event of a stock split or other “Share Change” as defined in
Section 10(a) or a “Corporate Transaction” as described in Section 10(b). In no
event, including a Corporate Transaction or a Change-in-Control, may any Award
be amended or action taken to make a cash payment in exchange for an Option or
Stock Appreciation Right that has the effect of providing value greater than the
amount determined using the exercise price in effect as of the date of the
contemplated action, unless approved by the Corporation’s shareowners.

SECTION 13. General Provisions
a.
Nature of Payments. All Awards made pursuant to this Plan are in consideration
of services performed for the Corporation or its Subsidiaries or Affiliates. Any
gain realized pursuant to such Awards constitutes a special incentive payment to
the Participant and shall not be taken into account as compensation for purposes
of any of the employee benefit plans of the Corporation or any Subsidiary or
Affiliate. Nothing contained in the Plan shall prevent the Corporation or any
Subsidiary or Affiliate from adopting other or additional compensation
arrangements for its employees.

b.
Unfunded Plan. The Plan constitutes an “unfunded” plan for incentive and
deferred compensation. Neither the Corporation nor the Committee shall have any
obligation to segregate assets or establish a trust or other arrangements to
meet the obligations created under the Plan. Any liability of the Corporation to
any Participant with respect to an Award shall be based solely upon contractual
obligation created by the Plan and the Award Agreement. No such obligation shall
be deemed to be secured by any pledge or encumbrance on the property of the
Corporation.

c.
No Contract of Employment. The Plan shall not constitute a contract of
employment, and adoption of the Plan or granting of an Award shall not confer
upon any employee the right to continued employment, nor shall it interfere in
any way with the right of the Corporation or any Subsidiary or Affiliate to
terminate the employment of any employee at any time.

d.
Required Taxes. No later than the date an amount first becomes includible in
gross income or is no longer subject to a substantial risk of forfeiture, with
respect to any Award, Participants must pay to the Corporation, or make
arrangements satisfactory to the Corporation regarding the payment of, any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. Unless otherwise determined by the
Corporation, withholding obligations may be settled with Common Stock, including
Common Stock that is part of the Award that gives rise to the withholding
requirement; provided, however, that not more than the legally required minimum
withholding may be settled with Common Stock. The obligations of the Corporation
under the Plan and any Award Agreement shall be conditional on such payment or
arrangements, and the Corporation and its Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to such Participant.

e.
Forfeiture of Interests and Gains upon Certain Events. All Awards, including
vested Awards, shall be forfeited, and a Participant shall be obligated to repay
gains previously realized from Awards upon any of the following events:

(i)
Termination of Employment for Cause;

(ii)
if within three years following any Termination of Employment the Committee or
the Corporation determines that the Participant engaged in conduct before the
Participant’s termination date that would have constituted the basis for a
Termination of Employment for Cause;

(iii)
if at any time during the 24-month period immediately following any Termination
of Employment, a Participant:

(A)
solicits for employment or otherwise attempts to retain the professional
services of any individual then employed or engaged by the Corporation (other
than a person performing secretarial or similar services) or who was so employed
or engaged during the three-month period preceding such solicitation; or

(B)
publicly disparages the Corporation or any of its officers, directors or senior
executive employees or otherwise makes any public statement that is materially
detrimental to the interests of the Corporation or such individuals; or





--------------------------------------------------------------------------------




(iv)
if at any time during the 12-month period following any Termination of
Employment, a Participant becomes employed by, consults for or otherwise renders
services to any business entity or person engaged in activities that compete
with the Corporation or the business unit that employed the Participant, unless
the Participant has first obtained the written consent of the Sr. Vice
President, Human Resources and Organization. For purposes of applying this
provision:

(A)
A Participant shall be deemed to have been employed by each business unit that
employed the Participant within the two-year period immediately prior to the
date of the Termination of Employment; and

(B)
The status of a business entity or person as a competitor shall be determined by
the Sr. Vice President, Human Resources and Organization in his/her sole
discretion.

Following any of these events and immediately upon notice from the Corporation,
the Participant must repay an amount equal to all income or gain realized in
respect of any Awards on and after: (A) in the case of competing employment
described in Section 13(e)(iv), 12 months prior to the date on which the
Participant entered into competing employment; and (B) in all other cases, 24
months prior to the date on which the Participant engaged in conduct that
constituted (in the cases of Section 13(e)(i)), or could have constituted (in
the case of Section 13(e)(ii)) the basis for termination for Cause in Section
13(e)(i) or (ii) above or the conduct prohibited by Section 13(e)(iii) above.
The amount of repayment shall include, without limitation: (i) gains from the
exercise of Options or Stock Appreciation Rights; (ii) amounts received in
connection with the delivery or sale of Shares or cash paid in respect of any
Award; and (iii) any dividends, dividend equivalents or other distributions
received in respect of any Award. There shall be no forfeiture or repayment
under this Section 13(e) following a Change-in-Control.
f.
Certain Deferrals. The Committee may from time-to-time establish procedures
pursuant to which a Participant may elect to defer payments under a Performance
Share Unit, until a date later than the date a Performance Share Unit would
otherwise become vested and payable. In the event of such a deferral, the Units
subject to the deferral will be credited with dividend equivalents to be
re-invested in additional Units. Any deferral procedures established pursuant to
this subsection (f), and any amounts deferred pursuant to such procedures, shall
include provisions designed to comply with the requirements of Section 409A of
the Code.

g.
Designation of Death Beneficiary. The Committee shall establish such procedures
as it deems appropriate for a Participant to designate a beneficiary to whom any
amounts payable in the event of such Participant’s death are to be paid or by
whom any rights of such Participant may be exercised, after the Participant’s
death.

h.
Governing Law and Interpretation. The Plan and all Awards made and actions taken
thereunder shall be governed by and construed in accordance with the laws of the
State of Delaware, without reference to principles of conflict of laws and,
where applicable, the laws of the United States. The captions of this Plan are
not part of the provisions hereof and shall have no force or effect.

i.
Non-Transferability. Except as provided in this paragraph, awards under the Plan
are not transferable except by will or by the laws of descent and distribution.
The Committee may provide that certain Options and Stock Appreciation Rights may
be transferred to a Participant’s children or family members, whether directly
or indirectly by means of a trust, partnership or otherwise. “Family member”
shall have the meaning given to such term in General Instructions A.1(a)(5) to
Form S-8 under the Securities Act of 1933, as amended, and any successor
thereto. Options and Stock Appreciation Rights shall be exercisable only by the
Participant, the guardian or legal representative of such Participant, or any
person to whom such Option or Stock Appreciation Right is permissibly
transferred pursuant to this Section 13(i). No Participant may enter into any
agreement for the purpose of selling, transferring or otherwise engaging in any
transaction that has the effect of exchanging his or her economic interest in
any Plan Award to another person or entity for a cash payment or other
consideration unless first approved by a majority of the Corporation’s
shareowners.

j.
Foreign Employees and Foreign Law Considerations. The Committee may grant Awards
to Eligible Individuals who are foreign nationals, who are located outside the
United States or who are not compensated from a payroll maintained in the United
States, or who are otherwise subject to (or could cause the Corporation to be
subject to) legal or regulatory provisions of countries or jurisdictions outside
the United States, on such terms and conditions different from those specified
in the Plan as may, in the judgment of the Committee, be necessary or desirable
to foster and promote achievement of the purposes of the Plan, and, in
furtherance of such purposes, the Committee may make such modifications,
amendments, procedures, or subplans as may be necessary or advisable to comply
with such legal or regulatory provisions.

k.
Section 409A of the Code. All Awards under the Plan are intended either to be
exempt from, or to comply with, the requirements of Section 409A of the Code,
and the Plan and all Awards shall be interpreted and operated in a manner
consistent with that intention. If any provision of the Plan or any Award
contravenes any regulation or





--------------------------------------------------------------------------------




guidance promulgated under Section 409A of the Code, the provision may be
amended by the Committee, without the consent of the Participant, in any manner
the Committee deems reasonable or necessary to comply with Section 409A. The
Corporation does not warrant that the Plan will comply with Section 409A with
respect to any Participant or with respect to any Award. In no event shall the
Corporation, its Subsidiaries or Affiliates, any director, officer or employee
of the Corporation, its Subsidiaries or Affiliates (other than the Participant),
or any member of the Committee be liable for any additional tax, interest, or
penalty incurred by a Participant or beneficiary as a result of an Award’s
failure to satisfy the requirements of Code Section 409A, or as a result of an
Award’s failure to satisfy any other applicable requirements for favorable tax
treatment.




